Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 10, 12, and 16-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US20030088338A1).
Regarding claim 1, Phillips teaches an electronically controllable mixing valve cartridge, the valve cartridge comprising:
At least two fluid inlets and at least one fluid outlet (Figures 4a-4b: outlet 49 and inlets 50 and 52);
At least one moveable valve member and at least one actuator configured to move the or each movable valve member in a manner that controls the flow of fluid from each of the at least to fluid inlets and the at least one fluid outlet (Figure 5B: 58 and ¶82);
At least one temperature sensor situated within the valve cartridge and within a fluid flow path that flows between the at least one movable valve member and the at least one fluid outlet (Figure 5A: 71);
An electronic control system situated within the valve cartridge and configured for receiving inputs from an input device and adapted to receive inputs from the or each temperature sensor and to control the operation of the or each actuator to achieve a selected fluid temperature and the at least one fluid outlet when in use (¶82 and ¶84);
A mixing chamber that is situated downstream of the each or movable valve member and upstream of the at least one temperature sensor (Figure 7: 72);
At least two transfer passages that connect each of the fluid inlets separately to the mixing chamber (Figure 4B: 45-46); wherein
The mixing chamber has a first diameter in a region where incoming fluid flows into the mixing chamber (Figure 4B: 51); and
The mixing chamber has a second diameter where mixed fluid exits the mixing chamber (Figure 4B: 48);
The second diameter being smaller than the first diameter (Figure 4B); wherein
The at least two fluid flows from the fluid inlets are introduced separately into the mixing chamber at opposite sides of a perimeter of the mixing chamber so that the mixing chamber receives the at least two separate fluid flows from the opposite sides of the perimeter of the mixing chamber and in different directions (Figure 4B and Figure 5B) via the transfer passages and into a region of the mixing chamber that is between the first diameter and the second diameter of the mixing chamber, in a manner that produces a swirling motion within the mixing chamber, when the valve cartridge is in use (Figure 5B, arrows show swirling. See Figure 4B, the area between 51 and 48 is a region that is between the first diameter and the second diameter).
Regarding claim 2, Phillips teaches all of the limitations of claim 1, wherein
The or each actuator includes an electric motor (¶82).
Regarding claim 6, Phillips teaches all of the limitations of claim 1, wherein
The valve cartridge is configured for engagement with a complimentary fixable valve fitting that is connectable to the pipework of a plumbing installation and has complimentary fluid outlets and a fluid inlet or fluid outlets (¶4, Figure 5B: 49).
Regarding claim 7, Phillips teaches all of the limitations of claim 1, wherein
The valve cartridge includes one or more mating features configured for establishing a sealed connection between each fluid inlet and the or each fluid outlet of the valve cartridge and the complementary fixable valve fitting (Figure 5B: 49, 50, and 52. The mating feature can be considered the outside diameter of the stubs because this can be utilized for securing a hose with hose clamp or similar water tight feature. Additionally, 49 is threaded).
Regarding claim 10, Phillips teaches all of the limitations of claim 1, wherein
The mixing chamber is substantially cylindrical in shape and the transfer passages are each configured to direct the fluid in a direction that is substantially tangential to a circle defining the perimeter of the cylindrical mixing chamber (Figure 5B: 51 and 45-46).
Regarding claim 12, Phillips teaches all of the limitations of claim 1, wherein
The valve cartridge also includes a flow sensor (¶84, flow is proportional to pressure, which is sensed).
Regarding claim 16, Phillips teaches all of the limitations of claim 1, wherein
The or each moveable valve member is a ceramic valve member (¶77).
Regarding claim 17, Phillips teaches all of the limitations of claim 1, wherein
the or each moveable valve member is elongate in shape (Figure 5B: the stem attached to 58 is elongate), and a linear movement of the moveable valve member is aligned with a length of the elongate shape (Figure 5B: 58 moves into and out of the flow passages, which is aligned with an axis of the valve stem).
Regarding claim 18, Phillips teaches all of the limitations of claim 1, wherein
The at least two fluid inlets and the at least one fluid outlet are all situated on a single substantially flat face (Figure 5B: outside face of body 40, when assembled, can be considered a substantially flat face. 49, 50, and 52 can be considered to be on the face because they are on the outer face of body 40 when the valve is assembled. “flat” can be interpreted with reference to surface roughness or deviation from horizontal as compared to an immediately adjacent section of the body).
Regarding claim 19, Phillips teaches all of the limitations of claim 1, wherein
The valve cartridge is configured to enable a mechanical fastening system to hold the valve cartridge securely to a fixable valve fitting (Figure 5B: any of 49, 50, or 52 can be securely fixed to a fitting).
Regarding claim 20, Phillips teaches all of the limitations of claim 1, and an electronically controllable mixing valve assembly including the electronically controllable mixing valve cartridge of claim 1 (¶4) and a fixable valve fitting (¶4, connection to a faucet or shower requires a fixable valve fitting), the electronically controllable mixing valve cartridge being connectable to the fixable valve fitting using a mechanical fastening system (Figure 5B: threads on 49. Also see ¶4, where connection to a faucet or shower is provided. Such a connection is mechanical), and the fixable valve fitting being connectable to a plumbing system of a building and configured to direct fluid to the at least two fluid inlets of the valve cartridge and to receive fluid from the at least one fluid outlet of the valve cartridge (¶4), and being configured to allow leak resistant seals to be established between the or each mating feature of the electronically controllable mixing valve cartridge and complimentary mating features of the fixable valve fitting (¶4).
Claim 20 describes the implementation of a valve of claim 1 into a standard plumbing installation. Phillips discloses a valve according to claim 1 and also discloses that such a valve is to be installed into a standard plumbing installation, such as a faucet or shower (¶4). There is nothing in claim 20 which is not inherent in the use of a valve of claim 1 as described by Phillips when installed into a standard plumbing installation. In other words, when a valve of claim 1 as disclosed by Phillips is installed into a faucet or shower (¶4), leak free connections via mechanical valve fittings are used.
Regarding claim 21, Phillips teaches all of the limitations of claim 7, wherein
The valve cartridge includes transfer passages through which fluid flows as the fluid approaches the mixing chamber, and the transfer passages are configured to create a swirling motion within the mixing chamber (Figure 4B: 45-46).
Regarding claim 22, Phillips teaches all of the limitations of claim 21, wherein
The mixing chamber is substantially cylindrical in shape (Figure 4B and Figure 5B) and the transfer passages are each configured to direct the fluid in a direction that is substantially tangential to a circle defining a perimeter of the cylindrical mixing chamber (Figures 4B and 5B).
Regarding claim 23, Phillips teaches all of the limitations of claim 10, wherein
The valve cartridge also includes a flow sensor (¶84, flow is proportional to pressure, which is sensed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20030088338A1) in view of Tsutsui (JPS6458879).
Regarding claim 13, Phillips teaches all of the limitations of claim 23, but does not teach the particular type of flow sensor of claim 13.
However, Tsutsui discloses the utilization of a rotatable element that is rotated by swirling fluid within the mixing chamber (Figure 1: 4d).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use such a rotatable element as the flow sensor in Phillips in order to garner a more direct measurement of flow rate rather than an inferred measurement of flow rate.
Allowable Subject Matter
Claims 4, 11, 14-15, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not present a prima facie case of obviousness for altering the actuator of claim 1 as disclosed in Phillips, the closest prior art of record, into a linear actuator. There is no clear roadmap for one of the ordinary skill in the art to utilize a linear actuation mechanism rather than the rotational actuation mechanism provided in Phillips – the redesign, absent clear suggestion and motivation from the prior art, is not obvious to one of ordinary skill in the art.
Regarding claim 11, the prior art does not present a prima facie case of obviousness for altering flow passages of claim 1 as disclosed in Phillips, the closest prior art of record, into tapered flow passages. There is no clear roadmap for one of the ordinary skill in the art to utilize tapered flow passages – the redesign, absent clear suggestion and motivation from the prior art, is not obvious to one of ordinary skill in the art.
Regarding claim 14, the prior art does not present a prima facie case of obviousness for altering temperature sensor of claim 1 as disclosed in Phillips, the closest prior art of record, into one which is integrated with the rotatable flow sensing member. There is no clear roadmap for one of the ordinary skill in the art – the redesign, absent clear suggestion and motivation from the prior art, is not obvious to one of ordinary skill in the art.
Regarding claim 15, it depends on claim 4, thereby is allowable by virtue of dependency.
Regarding claim 24, while the mixing chamber of Phillips includes the “in between” space between an outer radius of the transfer passage and the outer radius of the outlet passage, this space in between is not a radiused funneling section. “Radiused funneling” indicates a funnel shape, which is not provided in Phillips. The redesign, absent clear suggestion and motivation from the prior art, is not obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763